Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 21, 2022.
 
Claim Amendments
           Applicant's amendment to the claims, filed 09/21/2022, is acknowledged. 
	Claims 1-16, 18-20 are cancelled.
	Claims 17 and 21 are amended.
	Claims 17, 21-23 are pending.
Claims 17, 21-23 are under examination. 

Priority
	The instant application was filed on 09/05/2018. This application is a National Stage of International Application No. PCT/US17/21257 filed 03/08/2017, claiming priority based on U.S. Provisional Application 62/305,794 filed 03/06/2016. 

Election/Restrictions
	The following is a summary of the election/restriction requirements presently in effect over the instant application:
	Applicant has elected without traverse the invention of Group III, drawn to methods of increasing the expansion and genome editing efficiency of cells, in the reply filed on 11/16/2020.
	See Requirement for Restriction/Election mailed 10/27/2020.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 08/30/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
The claims recite a method step performed to “promote between 40% and 70% in vivo expansion of the human hematopoietic stem cell over a period of two years without causing hematopoietic abnormalities.” The recitation is generally unclear and indefinite. As an initial matter, the phrase “between 40% and 70%” is a relative phrase but the claim does not provide a standard by which the recited 40-70% is determined. For example, 40% of 100 units is 40 units, and 40% of 200 units is 80 units. However, the claims do not provide a basis by which one is to determine 40-70%, and the value of 40-70% is necessarily relative. Moreover, it is unclear what is meant by promoting in vivo expansion “between 40% and 70%.” For example, it is not clear if “between 40% and 70%” means that only 40-70% of a transplant comprising the hematopoietic stem cell grows in vivo. It is not clear if “between 40% and 70%” means that the population size of an initial hematopoietic stem cell population increases by 40-70% over two years. However, the claims do not even recite a population of hematopoietic stem cells. The claims only recite a singular hematopoietic stem cell. It is not clear what is meant by promoting the in vivo expansion of the singular hematopoietic stem cell “between 40% and 70%.” For example, it is not clear if promoting the in vivo expansion of the singular hematopoietic stem cell “between 40% and 70%” means that the singular hematopoietic stem cell divides “between 40% and 70%” more rapidly relative to a wild-type (unmodified) hematopoietic stem cell.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 21-23 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. "Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model", Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; in view of Hoban et al. (2015) “Correction of the sickle cell disease mutation in human hematopoietic stem/progenitor cells”, BLOOD, Vol. 125, No. 17, pp. 2597-2604.
This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
Bonner discloses a method comprising introducing into a hematopoietic stem cell (HSC) a lentiviral vector comprising a let-7 insensitive nucleic acid encoding a high mobility group AT-hook 2 (HMGA2) protein. See paragraphs 1-2.
The let-7 insensitive nucleic acid comprises mutation or deletion of let-7 binding sites. See paragraph 2.
Bonner does not disclose that the HSC harbors a genome editing construct that corrects a β-globin gene mutation. Prior to the effective filing date of the instantly claimed invention, Hoban discloses a human HSC harboring a genome editing construct that corrects a β-globin gene mutation. See Abstract; see Figure 1C. In particular, Hoban uses the genome editing construct to correct a point mutation in HSCs from sickle cell disease (SCD) patients. See Introduction on pages 2597-2598. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a HSC, as taught by Bonner, with a human HSC harboring a genome editing construct that corrects a β-globin gene mutation, as taught by Hoban, with a reasonable expectation of success because Hoban reduces to practice a genome editing construct that corrects a β-globin gene mutation and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to provide gene-corrected autologous HSCs to patients suffering from sickle cell disease.
Bonner discloses that the HSCs are autologous HSCs from non-human primate Macaca nemestrina. See paragraph 1. Bonner further discloses that the lentiviral vector was introduced in “multiple human cell lines”. See paragraph 2. As discussed above, Hoban discloses that the HSCs are human. See first paragraph of Material and Methods on page 2598. Accordingly, for these reasons, and for those reasons discussed above, the limitation that the HSCs are human would have been prima facie obvious over the prior art.
	Response to arguments: Applicant’s remarks filed 09/21/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that Bonner does not teach the extensive clonal expansion and lack of hematopoietic abnormalities presently claimed. Applicant assets that the HSC of Bonner only expanded between 0.8-4.0%, which is not enough to have therapeutic significance. Accordingly, there would have been no motivation to use the HSC of Bonner as a starting point because the skilled artisan would have been motivated to use alternative strategies providing extensive in vivo HSC expansion as compared to that achieved by Bonner. Applicant submits Chung et al (2006) “Unique effects of Stat3 on the early phase of hematopoietic stem cell regeneration” Blood 108(4):1208-15, as an example of an alternative strategy utilizing forced expression of STAT3-C to promote expansion. See pages 5-6 of Applicant’s reply. This is not persuasive for the reasons that follow.
	Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the rejected claims recite that the method is performed “to promote between 40% and 70% in vivo expansion of the human hematopoietic stem cell over a period of two years without causing hematopoietic abnormalities.” This claim language is directed to an intended use and result of transplanting the recited hematopoietic stem cell that does not positively limit the structure or manipulative actions of the claimed method. The method as claimed does not recite a step of transplanting or administering the recited hematopoietic stem cell to a subject. Rather, under the broadest reasonable interpretation, the recited hematopoietic stem cell is only provided in vitro in the method as claimed. Applicant’s argument does not provide a clear basis by which the claim language “to promote between 40% and 70% in vivo expansion of the human hematopoietic stem cell over a period of two years without causing hematopoietic abnormalities” further limits the structure and/or manipulative actions of the claimed method as to patentably distinguish the claims over the combined teachings of the cited prior art as set forth in the rejection. Bonner anticipates a step of introducing into a hematopoietic stem cell a vector encoding a high mobility group AT-hook 2 (HMGA2) protein, as claimed.
	Applicant’s argument relies on the assertion that the HSC of Bonner did not expand enough in vivo to have therapeutic significance. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant' s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant' s assertions that the HSC of Bonner possesses no therapeutic significance when transplanted to a subject in need thereof. Applicant’s assertion that an HSC comprising a vector encoding HMGA2 protein, as recited in the rejected claims and anticipated by Bonner, possesses no therapeutic significance is contradicted by Applicant’s own disclosure. For example, see paragraph 9 of the instant specification. 
	Applicant’s argument relies on the assertion that the HSC of Bonner only expanded between 0.8-4.0%. This assertion neglects the fact that the claims recite expansion “over a period of two years” (24 months), whereas Bonner’s reported expansion appears to be over a period of 2.5-6 months post-transplant (3.5 months) (see paragraph 3). Nonetheless, to the meaning of the recited “between 40% and 70%” is generally unclear for the reasons provided in the 35 U.S.C. 112(b) rejection above. 
	It is not clear how Applicant’s argument that one of ordinary skill in the art was aware of alternative strategies for providing HSC expansion, and that one of ordinary skill in the art would have recognized that said alternative strategies superior to the strategy of Bonner, is relevant to the rejection of the claims. Bonner is provided as the primary reference in the rejection. Bonner anticipates a step of introducing into a hematopoietic stem cell a vector encoding a high mobility group AT-hook 2 (HMGA2) protein, as claimed. The rejection does not rely on the Chung disclosure or any other “alternative strategies” known in the prior art.

	Applicant further argues that “the Examiner does not provide an explicit rationale as to why the skilled artisan would have been motivated to particularly use HSCs harboring a construct or vector comprising a nucleic acid encoding a HMGA2 protein as compared to any other HSC exhibiting enhanced in vivo expansion” (Applicant’s emphasis). See page 7 of Applicant’s reply. This is not persuasive. Again, it is not clear how Applicant’s argument is relevant to the rejection of the claims. Bonner is provided as the primary reference in the rejection. Bonner anticipates a method comprising a step of introducing into a hematopoietic stem cell a vector encoding a HMGA2 protein, as claimed. The rejection is directed to modifying the method of Bonner, and the rejection expressly provides a rationale for modifying Bonner’s method. The disclosure of Bonner is not provided to modify any other “alternative strategies” known in the prior art. Applicant’s argument does not appear to specifically challenge the grounds of the rejection.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. "Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model", Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; and Hoban et al. (2015) “Correction of the sickle cell disease mutation in human hematopoietic stem/progenitor cells”, BLOOD, Vol. 125, No. 17, pp. 2597-2604, as applied to claims 17, 21, and 23 above;  and in further view of Doering et al. (2010) “Delivery of nucleic acid therapeutics by genetically engineered hematopoietic stem cells” Advanced drug delivery reviews, 62(12), 1204-1212; and Kirby et al. (1996) “Proliferation of multipotent hematopoietic cells controlled by a truncated erythropoietin receptor transgene”, Proceedings of the National Academy of Sciences, 93(18), 9402-9407.
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons addressed above.
Bonner does not disclose that the vector further comprises a nucleic acid encoding a therapeutic agent. However, the introduction of nucleic acids encoding therapeutic agents into HSCs was known in the art prior to the effective filing date of the instantly claimed invention, as evidenced by the disclosures of Doering and Kirby. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the vector of Bonner to further comprise a nucleic acid encoding a therapeutic agent with a reasonable expectation of success in order to enhance the therapeutic potential or activity of HSC transplants for subjects in need thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/            Examiner, Art Unit 1631                                            


/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633